DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Non-Final Office Action is in response to the application 16/852,519 responded on.
Status of Claims:
Claim 21 is new in this Office Action.
Claims 1-21 are pending in this Office Action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2022 has been entered.   
Response to Arguments
Applicant’s arguments filed in the amendment filed 07/19/2022 regarding to arguments on claims 1, 15, 10 and 20 is not persuasive.
Regarding claims 1, 15 and 20: 
Regarding claims 1, 15, and 20, the applicant argued that the cited arts fail to teach “the compare record is built by reading the source data of the respective source object of the source database and including in the compare record the read source data of the respective source object”. The Examiner respectfully disagrees with the Applicant, the Examiner respectfully submits that Hoffman discloses “Fig. 7 & Abstract: Changes made to the source database resulting from transactions posted to the source database are collected into a first change log and then replicated to the target database… Col 8 line 11-16: Typically, a target database is kept synchronized with the source database via a data replication engine. This facility sends changes made to the source database as found in the source Change Log to the target system and applies these changes to the target database, where they are added to the target Change Log…Col 11 line 67 & col 12 line 1-4: The changes to the source database as reflected in the source Change Log are compared to the changes to the target database as reflected in its Change Log on an ongoing and continuous basis. As long as they are the same, the databases remain synchronized”. The system of Hoffman is directed to generating change logs that contain data from the source database and compare the change logs with the target database data to ensure synchronizations between the databases. Change logs of Hoffman are created by collecting data as reflected in the source database thus the change logs/compare record is built by at least reading into the source data of the source database and also the change logs/compare records do contain data that was read for further processing. Therefore, Hoffman teaches “the compare record is built by reading the source data of the respective source object of the source database and including in the compare record the read source data of the respective source object”.
Regarding claims 10: 
Regarding claims 10, the applicant argued that the cited arts fail to teach “based on the key of the next target object being logically smaller than the key of the selected source object, determining that at least one target object exists in the target datastore that does not exist in the source datastore; and based on the key of the next target object being logically larger than the key of the selected source object, determining that at least one source object exists in the source datastore that does not exist in the target datastore”. The Examiner respectfully disagrees with the Applicant, the Examiner respectfully submits that Chen was relied on to teach limitations of claim 9 wherein keys of both source and target datastores are retrieved and compared. Regarding claim 10, Subramanian discloses “[0072] For example, over a finite runtime as the users use the primary database 401, some number of records (e.g., objects, files, etc.) kept by the primary database 401 are apt to be deleted. The synchronization process, ideally, informs the secondary database 402 of the deletions so that, among other considerations, the size of the secondary database 402 does not grow beyond the size of the primary database 401 (because it would otherwise maintain records that have been deleted from the primary database 401). As the secondary database 402 is informed of deletions made in the primary database 401, the secondary database 402 can likewise delete these same records from itself which, in turn, keeps the size of the secondary database 402 in check”. The system of Subramanian is directed to synchronization between the primary and secondary databases. In details, the system identifies chunk of records in a secondary database and identifies whether any records of the chunk records are delete-able. The system maintains the size between the primary and secondary databases and ensures they are in check that not one is larger than the other. Thus, comparisons are made to determine that one database is larger than the other at any given time to further process the system to equalize the size of the databases. Therefore, Chen in view of Subramanian teaches “based on the key of the next target object being logically smaller than the key of the selected source object, determining that at least one target object exists in the target datastore that does not exist in the source datastore; and based on the key of the next target object being logically larger than the key of the selected source object, determining that at least one source object exists in the source datastore that does not exist in the target datastore”.
Applicant’s new claim, claim 21, is considered but are moot in view of the new ground(s) of rejection. See new ground(s) of rejection below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-13, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Chen et al. (US Patent 10394485) “Chen” in view of Hoffmann et al. (US Patent 11120047) "Hoffmann".

Regarding claim 1, Chen teaches a computer-implemented method comprising:  receiving, by a target system of a replication environment, compare records from a source system of the replication environment (Col 24 line 15-31: The source (source system) and target (target system) enter a re-synchronization mode wherein the re-synchronization mode is a particular mode of a replication process (replication environment) carried out between the source and the target…In step 702, the target receives content-based signatures of respective data pages of a storage object from the source.), wherein a source datastore of the source system is in a replication relationship with a target datastore of the target system (Col 1 line 63-67 & col 2 line 1-4: An apparatus comprises a storage system configured to participate as a target storage system in a replication process (replication relationship) with a source storage system), in which changes to the source datastore are replicated to the target system for application to the target datastore (Col 20 line 26-55: Data is replicated in system from the source site to the target site using a replication process that begins in an asynchronous replication mode, and subsequently transitions from the asynchronous replication mode to a synchronous replication mode… The synchronous replication mode is configured to mirror data writes between the first and second storage systems and asynchronous replication mode is to periodically transfer data in multiple cycles from the source site to the target site. The data replicated from the source site to the target site can include all of the data stored in the storage system, or only certain designated subsets of the data stored in the storage system 505.Thus, changes in the source datastore is replicated to the target datastore), wherein each compare record of the compare records corresponds to a respective source object of the source datastore, and wherein the compare records are received in one or more compare transactions to be performed by the target system for determining, for each compare record of the compare records, whether data of the target datastore is consistent with the source data, as provided in the compare record, of the respective source object (Col 24 line 30-39: The target receives content-based signatures of respective data pages of a storage object from the source. Then, the target compares at least a portion of a selected one of the content-based signatures for a particular logical address with a particular entry of an address-to-signature table. Col 2 line 4-13: For a given one of the received content-based signatures having a particular logical address, the target storage system compares at least a portion of the received content-based signature with a particular one of a plurality of entries of an address-to-signature table maintained by the target storage system. The particular entry of the address-to-signature table to which the received content-based signature is compared is the entry corresponding to the particular logical address, and illustratively comprises that logical address and an associated hash handle); and commencing compare processing to perform the one or more compare transactions by an apply process of the target system, the compare processing comprising processing a compare record of the received compare records, the processing the compare record comprising: identifying a selected source object identified by the compare record (Col 24 line 30-31: In step 702, the target receives content-based signatures of respective data pages of a storage object from the source… Col 6 line 22-31:  The content-based signature is generated as a hash function of content of the corresponding user data page and is utilized to determine the location of the corresponding user data page within the user data area of the storage devices of the content addressable storage system. Thus, a selection of object from the source is identified and received by the target for processing);  attempting to locate and read a corresponding target object of the target datastore (Col 10 line 52-61: For a given one of the received content-based signatures having a particular logical address, the target storage system compares at least a portion of the received content-based signature with a particular one of a plurality of entries of an address-to-signature table maintained by the target storage system. The particular entry of the address-to-signature table to which the received content-based signature is compared is the entry corresponding to the particular logical address, and illustratively comprises that logical address and an associated hash handle. Thus, the target datastore compares the data objects received from the source with the data objects maintained by a table in the target datastore so locating of target object is done by the target datastore); and further processing the compare record based on whether the corresponding target object is located and read by the attempting (Col 10 line 62-67: Responsive to a match between at least a portion of the received content-based signature and the particular one of the entries of the address-to-signature table (target object is located and read), the target storage system compares the received content-based signature with a full content-based signature corresponding to the particular entry (further processing the compare record)).  
Chen does not explicitly teach the compare record is built by reading the source data of the respective source object of the source database and including in the compare record the read source data of the respective source object.
Hoffmann teach the compare record is built by reading the source data of the respective source object of the source database and including in the compare record the read source data of the respective source object (Fig. 7 & Abstract: Changes made to the source database resulting from transactions posted to the source database are collected into a first change log and then replicated to the target database… Col 8 line 11-16: Typically, a target database is kept synchronized with the source database via a data replication engine. This facility sends changes made to the source database as found in the source Change Log to the target system and applies these changes to the target database, where they are added to the target Change Log…Col 11 line 67 & col 12 line 1-4: The changes to the source database as reflected in the source Change Log are compared to the changes to the target database as reflected in its Change Log on an ongoing and continuous basis. As long as they are the same, the databases remain synchronized). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Hoffmann teachings in the Chen system. Skilled artisan would have been motivated to incorporate inclusion of data as replication and  material for validating data integrity taught by Hoffmann in the Chen system so the data that has changed is examined, resulting in a more efficient and faster comparison and the validation is near real-time, as recognized by Hoffmann (Col 8 line 44-49). This close relation between both of the references highly suggests an expectation of success.
Regarding claim 15, note the rejections of claim 1. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 20, note the rejections of claim 1. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 2, Chen in view of Hoffmann teaches all the limitations of claim 1. Chen further teaches wherein the selected source object is a first source segment of a collection of related source segments of a source data record of the source datastore and the compare record corresponds to the first source segment, wherein the compare record is a first compare record of a plurality of ordered compare records forming a compare transaction of the one or more compare transactions to be performed P202001894US01Page 60 of 71by the target, the plurality of ordered compare records being ordered according to an order of the collection of related segments of that source data record of the source datastore (Fig. 7 & Col 24 line 54-67 & Col 25 line 1-24: In step 712, the target notifies the source that re-synchronization was successful for the data page having the selected content-based signature (first source segment). In step 716, a determination is made as to whether or not there are one or more additional content-based signatures to compare with table entries. In step 718, the target selects the next content-based signature for comparison, and then the process returns to step 704 to perform one or more comparisons using that content-based signature in the manner previously described. In step 720, a determination is made as to whether or not there are one or more additional storage objects to be re-synchronized between source and target. Responsive to an affirmative determination, the process moves to step 722, and otherwise the source and target exit the re-synchronization mode in step 724. Thus, there are plurality of compare records checked in the system and the system compares all of the segments until no more additional signatures or objects available).
Chen does not explicitly teach the first source segment comprising source data.
Hoffmann teaches the first source segment comprising source data (Fig. 4 & Col 10 line 42-58: As the replicated data is applied to the target database, the target database Change Log entries are created, and the target Change Log can be chunked accordingly. The chunks in the replication engine (from the source side) are compared to the chunks in the target database Change Log). Please refer to claim 1 for the motivational statement.
Regarding claim 16, note the rejections of claim 2. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 3, Chen in view of Hoffmann teaches all the limitations of claim 2. Chen further teaches wherein the attempting to locate and read locates a target segment, of a target data record of the target datastore, corresponding to the first source segment, wherein the further processing the compare record comprises comparing the target segment to the first source segment and identifying that they are consistent (Col 24 line 44-56:  In step 710, a determination is made as to whether or not a match is detected in the comparison of the target compares the selected content-based signature with the full content-based signature corresponding to the particular entry. If a match is detected, the process allows the target to notify the source that re-synchronization was successful for the data page having the selected content-based signature. Thus, the comparison is identified as consistent), and wherein the compare processing further comprises iterating, one or more times: reading a next segment of the target datastore; comparing the next segment of the target datastore to a sequentially-next compare record of the plurality of ordered compare records forming the compare transaction; and determining, based on the comparing, whether an inconsistency exists between the next segment of the target datastore and a source segment, of the source datastore, identified by the sequentially-next compare record (Fig. 7 & Col 24 line 63-67 & Col 25 line 1-15: In step 716, a determination is made as to whether or not there are one or more additional content-based signatures to compare with table entries. In step 718, the target selects the next content-based signature for comparison, and then the process returns to step 704 to perform one or more comparisons using that content-based signature in the manner previously described. In step 720, a determination is made as to whether or not there are one or more additional storage objects to be re-synchronized between source and target. In step 722, the source identifies another storage object, and then the process returns to step 702 to repeat the operations of steps 702 through 718 for that storage object in the manner previously described. Thus, the system keeps identifying the next target and source segment for comparison until there is no more left and a determination whether the synchronization or consistency between the data is successful or not is made at the end).
Chen does not explicitly teach wherein the comparing process includes comparing data of the target and data of the source. 
Hoffmann teaches wherein the comparing process includes comparing data of the target and data of the source (Fig. 4 & Col 10 line 42-58). Please refer to claim 1 for the motivational statement.
Regarding claim 4, Chen in view of Hoffmann teaches all the limitations of claim 3. Chen further teaches wherein, based on determining that the inconsistency exists, the compare processing further comprises determining, based on information retrieved from the sequentially-next compare record and information retrieved from the next segment of the target datastore, one selected from the group consisting of: (i) that the next segment of the target datastore is not present in the source datastore, (ii) that the source segment identified by the sequentially-next compare record is not present in the target datastore, and (iii) that the source segment identified by the sequentially-next compare record and the next segment of the target datastore correspond to each other but that their segment data does not match (Col 11 line 19-28:The target storage system of the system is further configured to provide an indication of unsuccessful re-synchronization (inconsistency) to the source storage system for the storage object data page having the received content-based signature, for example, responsive to one of an absence of a match between at least a portion of the received content-based signature and the particular one of the entries of the address-to-signature table and an absence of a match between the received content-based signature and the full content-based signature corresponding to the particular entry ((iii) that the source segment identified by the sequentially-next compare record and the next segment of the target datastore correspond to each other but that their segment data does not match)).  
Regarding claim 5, Chen in view of Hoffmann teaches all the limitations of claim 4. Chen further teaches wherein the compare processing further comprises calling a conflict exit that performs one selected from the group consisting of: (i) ignoring the inconsistency but continuing the compare processing to perform the one or more compare transactions;  P202001894US01Page 61 of 71(ii) stopping source-to-target data replication for a data subscription to which the inconsistency applies; (iii) breaking from processing the compare transaction, and continuing to a next compare transaction, of the one or more compare transactions, if such a next compare transaction exists; (iv) breaking from processing the compare transaction, and replacing at least some data of the target data record with source data received in a compare record of the plurality of ordered compare records forming the compare transaction; (v) continuing processing the compare transaction and, based on completing processing the compare transaction, replacing at least some data of the target data record with source data received in a compare record of the plurality of ordered compare records forming the compare transaction; and (vi) synchronizing the inconsistency at the target datastore, and continuing processing the compare transaction (Fig. 7 & Col 24 line 58-67:   In step 714, the target notifies the source that re-synchronization was unsuccessful for the data page having the selected content-based signature, and in response the source sends the target the full data content for that data page. The process then moves to step 716. In step 716, a determination is made as to whether or not there are one or more additional content-based signatures to compare with table entries ((vi) synchronizing the inconsistency at the target datastore, and continuing processing the compare transaction). Thus, synchronizing between the target and source is done and the system continues to process any additional compare transactions after), the synchronizing comprising one selected from the group consisting of: (a) based on the next segment of the target datastore not matching the source segment identified by the sequentially-next compare record, updating the next segment of the target datastore with an image of segment data from the sequentially-next compare record; (b) based on the source segment identified by the sequentially-next compare record not being present in the target datastore, inserting into the target data record a data segment corresponding to the source segment identified by the sequentially-next compare record (Col 24 line 58-62: In step 714, the target notifies the source that re-synchronization was unsuccessful for the data page having the selected content-based signature, and in response the source sends the target the full data content for that data page ((b) based on the source segment identified by the sequentially-next compare record not being present in the target datastore, inserting into the target data record a data segment corresponding to the source segment identified by the sequentially-next compare record). The process then moves to step 716.); and (c) based on the next segment of the target datastore not being present in the source datastore, deleting the next segment of the target datastore.  
Regarding claim 6, Chen in view of Hoffmann teaches all the limitations of claim 4. Chen further teaches  wherein based on detecting the inconsistency, the compare processing determines the compare transaction as being not applied, and wherein the compare processing further comprises returning the compare transaction to a work queue of the source system as an available dependency and flagged to indicate that the compare transaction is to be treated as a replace transaction by subsequent processing to effect replacement of data in the target data record with data of the source data record ( Col 11 line 19-34:The target storage system is further configured to provide an indication of unsuccessful re-synchronization to the source storage system for the storage object data page having the received content-based signature, for example, responsive to one of an absence of a match between at least a portion of the received content-based signature and the particular one of the entries of the address-to-signature table and an absence of a match between the received content-based signature and the full content-based signature corresponding to the particular entry. The target storage system illustratively receives from the source storage system, responsive to receipt by the source storage system of the above-noted indication of unsuccessful re-synchronization for the storage object data page having the received content-based signature, all content of that data page. Thus, a replacement of data is applied to the target from the source when an inconsistency is occurred).
Regarding claim 7, Chen in view of Hoffmann teaches all the limitations of claim 2. Chen further teaches wherein the attempting to locate and read fails to locate, in the target datastore, a target segment corresponding to the first source segment, and wherein, based on the failing to locate, the further processing the compare record comprises the apply process converting the compare transaction into one or more insert operations to insert the source data record into the target datastore (Col 11 line 19-34:The target storage system is further configured to provide an indication of unsuccessful re-synchronization to the source storage system for the storage object data page having the received content-based signature, for example, responsive to one of an absence of a match between at least a portion of the received content-based signature and the particular one of the entries of the address-to-signature table and an absence of a match between the received content-based signature and the full content-based signature corresponding to the particular entry. The target storage system illustratively receives from the source storage system, responsive to receipt by the source storage system of the above-noted indication of unsuccessful re-synchronization for the storage object data page having the received content-based signature, all content of that data page. Thus, a comparison operation is performed in the target system and if the source segment cannot be mapped with the target segment, then the source system will send all content of the particular data page to the target system).  
Regarding claim 8, Chen in view of Hoffmann teaches all the limitations of claim 2. Chen further teaches wherein the source data record comprises one or more pointers, each pointer of the one or more pointers pointing from a respective source element of the source data record to a respective target element of the source data record, wherein the compare transaction comprises, for each pointer of the one or more pointers, a respective compare record placed following a compare record for the source element from which the pointer points, and wherein the apply process verifies whether a target data record of the target datastore corresponding to the source data record comprises a corresponding one or more pointers consistent with the one or more pointers of the source data record (Col 24 line 32-43: In step 704, the target compares at least a portion of a selected one of the content-based signatures for a particular logical address (pointer) with a particular entry of an address-to-signature table (respective target element of the source data record,). The particular entry illustratively comprises a logical address and an associated hash handle of the type described elsewhere herein. This comparison therefore utilizes both the logical address and the content-based signature. In step 706, a determination is made as to whether or not a match is detected in the comparison of step 704. If a match is detected, the process moves to step 708, and otherwise moves to step 714. Thus, a particular logical address of the object from the source is equivalent to the pointer because it is used to map to a particular entry of the address-to-table of the target for subsequent comparisons).  
Regarding claim 9, Chen in view of Hoffmann teaches all the limitations of claim 1. Chen further teaches wherein each compare record of the received compare records comprises a respective key of a respective source object, of the source datastore, to which that compare record corresponds, wherein the one or more compare transactions form a key-based comparison operation to compare source objects of the source datastore to target objects of the target datastore, wherein the compare record is a compare record of a compare transaction of the one or more compare transactions (Col 24 line 32-43: In step 704, the target compares at least a portion of a selected one of the content-based signatures for a particular logical address (key of source object) with a particular entry of an address-to-signature table. The particular entry illustratively comprises a logical address and an associated hash handle of the type described elsewhere herein. This comparison therefore utilizes both the logical address and the content-based signature), and wherein the processing the compare record further comprises: obtaining from the compare record the key of that selected source object (Col 24 line 30-39: The target receives content-based signatures of respective data pages of a storage object from the source. The target compares at least a portion of a selected one of the content-based signatures for a particular logical address (key of the source object) with a particular entry of an address-to-signature table);  P202001894US01Page 63 of 71retrieving from the target datastore a key of a next target object of the target datastore (Col 24 line 32-39: The target compares at least a portion of a selected one of the content-based signatures for a particular logical address with a particular entry of an address-to-signature table (a key of a next target object of the target datastore)); comparing the key of the next target object of the target datastore to the key of the selected source object; and determining, based on the comparing, whether the key of the next target object of the target datastore matches the key of the selected source object (Fig.7 & Col 32-43: In step 704, the target compares at least a portion of a selected one of the content-based signatures for a particular logical address with a particular entry of an address-to-signature table. The particular entry illustratively comprises a logical address and an associated hash handle of the type described elsewhere herein. This comparison therefore utilizes both the logical address and the content-based signature. In step 706, a determination is made as to whether or not a match is detected in the comparison of step 704. If a match is detected, the process moves to step 708, and otherwise moves to step 714).  
Regarding claim 17, note the rejections of claim 9. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 11, Chen in view of Hoffmann teaches all the limitations of claim 9. Chen further teaches wherein based on determining that the key of the next target object matches the key of the selected source object (Col 24 line 40-43: In step 706, a determination is made as to whether or not a match is detected in the comparison of step 704. If a match is detected, the process moves to step 708), the compare processing further comprises iterating, one or more times: identifying a sequentially-next compare record of the compare transaction; and repeating, for the sequentially-next compare record, the processing a compare record to process the sequentially-next compare record and determine whether a key of the source object of the source datastore to which that sequentially-next compare record corresponds matches a key of a next target object of the target datastore (   In step 716, a determination is made as to whether or not there are one or more additional content-based signatures to compare with table entries. Responsive to an affirmative determination, the process moves to step 718, and otherwise moves to step 720. In step 718, the target selects the next content-based signature for comparison, and then the process returns to step 704 to perform one or more comparisons using that content-based signature in the manner previously described. In step 720, a determination is made as to whether or not there are one or more additional storage objects to be re-synchronized between source and target. Responsive to an affirmative determination, the process moves to step 722 and the source identifies another storage object, and then the process returns to step 702 to repeat the operations of steps 702 through 718 for that storage object in the manner previously described).  
Regarding claim 12, Chen in view of Hoffmann teaches all the limitations of claim 11. Chen further teaches wherein the iterating further comprises determining whether an identified sequentially-next compare record indicates that the identified sequentially-next compare record is a final compare record for the key-based comparison operation (Col 24 line 63-67: In step 716, a determination is made as to whether or not there are one or more additional content-based signatures to compare with table entries. Responsive to an affirmative determination, the process moves to step 718, and otherwise moves to step 720.), wherein based on determining that the identified sequentially-next compare record indicates that the identified sequentially-next compare record is the final compare record for the key-based comparison operation, the iterating halts and the compare processing further comprises: issuing a final request to retrieve a next target object of the target datastore (In step 718, the target selects the next content-based signature for comparison, and then the process returns to step 704 to perform one or more comparisons using that content-based signature in the manner previously described.); determining whether the final request returns an indication that there are no next target objects of the target datastore (In step 720, a determination is made as to whether or not there are one or more additional storage objects to be re-synchronized between source and target. Responsive to an affirmative determination, the process moves to step 722, and otherwise the source and target exit the re-synchronization mode in step 724.); and based on the final request returning an indication that there are no next target objects of the target datastore, determining that the source objects of the source data are consistent with the target objects of the target datastore (Fig.7 & In step 712, the target notifies the source that re-synchronization was successful for the data page having the selected content-based signature. The process then moves to step 716. In step 714, the target notifies the source that re-synchronization was unsuccessful for the data page having the selected content-based signature, and in response the source sends the target the full data content for that data page. The process then moves to step 716. Thus, the system ensures that the target system is synchronized or consistent with the source system before reaching the exit mode).
Regarding claim 13, Chen in view of Hoffmann teaches all the limitations of claim 9. Chen further teaches wherein each compare record of the received compare records further comprises a hash value of source data of the source object, of the source datastore, to which that compare record corresponds (Col 5 line 63-67 & col 6 line 1-8: The content addressable storage system of the system is configured to generate hash metadata providing a mapping between content-based digests of respective ones of the user data pages and corresponding physical locations of those pages in the user data area. Content-based digests generating using hash functions are also referred to herein as "hash digests." Such hash digests or other types of content-based digests are examples of what are more generally referred to herein as "content-based signatures" of the respective user data pages 112.), and wherein the processing the compare record further comprises: obtaining a hash value of target data of the next target object of the database (Col 11 line 35-41: The address-to-signature table maintained by the target storage system may comprise at least one address-to-hash table of the target storage system (hash value of target data)); comparing the hash value of the source data of the source object to the hash value of the target data of the next target object (Col 11 line 35-41: The entries of the address-to-hash table comprise respective ones of a plurality of logical addresses in association with respective hash handles corresponding to respective ones of the content-based signatures. Thus, the hash values of both source and target are used for the comparing process); determining, based on the comparing the hash value of the source data of the source object to the hash value of the target data of the next target object, whether the hash value of the source data of the source object matches the hash value of the target data of the next target object (Col 11 line 42-52: The comparison of at least a portion of the received content-based signature with the particular one of a plurality of entries of an address-to-signature table maintained by the target storage system may be triggered responsive to generation in the target storage system of a local write-via-hash operation for the received content-based signature. The generation in the target storage system of the local write-via-hash operation may be triggered responsive to receipt of the content-based signature from the source storage system in conjunction with the re-synchronization mode of the replication process. Thus, the hash of both the source and target are used to determine in the comparing process); and  P202001894US01Page 65 of 71based on determining that the hash value of the source data of the source object does not match the hash value of the target data of the next target object, raising an indication that the source object differs from the target object (Col 11 line 53-63: If the local write-via-hash operation fails (hash does not match), the target storage system illustratively provides an indication of unsuccessful re-synchronization to the source storage system for the storage object data page having the received content-based signature. This may occur responsive to one of an absence of a match between at least a portion of the received content-based signature and the particular one of the entries of the address-to-signature table and an absence of a match between the received content-based signature and the full content-based signature corresponding to the particular entry).  
Regarding claim 18, note the rejections of claim 13. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Claims 10, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over  Chen et al. (US Patent 10394485) “Chen” in view of Hoffmann et al. (US Patent 11120047) "Hoffmann" and Subramanian et al. (USPGPUB 20210216502) " Subramanian".
Regarding claim 10, Chen in view of Hoffmann teaches all the limitations of claim 9. Chen does not explicitly teach wherein based on determining that the key of the next target object does not match the key of the selected source object, the processing the compare record further comprises one selected from the group consisting of: based on the key of the next target object being logically smaller than the key of the selected source object, determining that at least one target object exists in the target datastore that does not exist in the source datastore; and based on the key of the next target object being logically larger than the key of the selected source object, determining that at least one source object exists in the source datastore that does not exist in the target datastore.
Subramanian teaches based on determining that the key of the next target object does not match the key of the selected source object, the processing the compare record further comprises one selected from the group consisting of: based on the key of the next target object being logically smaller than the key of the selected source object, determining that at least one target object exists in the target datastore that does not exist in the source datastore; and based on the key of the next target object being logically larger than the key of the selected source object, determining that at least one source object exists in the source datastore that does not exist in the target datastore ([0072]:For example, over a finite runtime as the users use the primary database (source datastore), some number of records  kept by the primary database are apt to be deleted. The synchronization process, ideally, informs the secondary database of the deletions so that, among other considerations, the size of the secondary database does not grow beyond the size of the primary database (because it would otherwise maintain records that have been deleted from the primary database 401). As the secondary database is informed of deletions made in the primary database 401, the secondary database can likewise delete these same records from itself which, in turn, keeps the size of the secondary database in check. Thus, the selected target object in one time can be determined to be larger than the source object and subsequently determined that the target object exists in the target datastore that does not exist in the source datastore).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Subramanian teachings in the Chen and Hoffmann system. Skilled artisan would have been motivated to incorporate determining existence of data in both target and source datastores taught by Subramanian in the Chen and Hoffmann system so the size of the secondary database does not grow beyond the size of the primary database, as recognized by Subramanian ([0072]). This close relation between both of the references highly suggests an expectation of success.
Regarding claim 14, Chen in view of Hoffmann teaches all the limitations of claim 1. Chen does not explicitly teach wherein the compare processing further comprises processing each of the received compare records, wherein processing each of the received compare records identifies target objects existing in the target datastore that were not indicated by the received compare records as existing in the source datastore, and wherein the method further comprises: providing to the source system an indication of the identified target objects existing in the target datastore that were not indicated by the received compare records, to facilitate a review and determination by the source system of which, if any, of the identified target objects do not exist in the source datastore and are to be deleted at the target; based on the review and determination by the source system, receiving, from the source system, in response to providing the indication, and in the form of one or more logged records to be processed by the apply process, indications of which target objects, of the identified target objects existing in the target datastore, are to be deleted at the target; and deleting from the target datastore the target objects that are to be deleted.
Subramanian  teaches wherein the compare processing further comprises processing each of the received compare records, wherein processing each of the received compare records identifies target objects existing in the target datastore that were not indicated by the received compare records as existing in the source datastore ([0078]: The secondary database (target datastore) scrolls through its records and, upon some number of records being encompassed, sends an inquiry to the primary database (source datastore) that lists each record in the chunk and asks if any of the listed records in the chunk can be deleted. In response to its reception of the message, the primary database checks whether any of the records listed on the inquiry message do not exist, are marked for deletion, or otherwise performs a delete/keep disposition for each of the listed records), and wherein the method further comprises: providing to the source system an indication of the identified target objects existing in the target datastore that were not indicated by the received compare records, to facilitate a review and determination by the source system of which, if any, of the identified target objects do not exist in the source datastore and are to be deleted at the target ([0078]: In response to its reception of the message, the primary database checks whether any of the records listed on the inquiry message do not exist, are marked for deletion, or otherwise performs a delete/keep disposition for each of the listed records. The primary database then sends a response to the secondary database that identifies which records from the list, if any, can be deleted); based on the review and determination by the source system, receiving, from the source system, in response to providing the indication, and in the form of one or more logged records to be processed by the apply process, indications of which target objects, of the identified target objects existing in the target datastore, are to be deleted at the target ([0078]: The primary database 501 then sends 605 a response to the secondary database 502 that identifies which records from the list, if any, can be deleted.); and deleting from the target datastore the target objects that are to be deleted ([0078]: The secondary database subsequently deletes any of the records identified in the response). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Subramanian teachings in the Chen and Hoffmann system. Skilled artisan would have been motivated to incorporate deleting records found in the target that are not found in the source datastore taught by Subramanian in the Chen and Hoffmann system so the size of the secondary database does not grow beyond the size of the primary database, as recognized by Subramanian ([0072]). This close relation between both of the references highly suggests an expectation of success.
Regarding claim 19, note the rejections of claim 14. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over  Chen et al. (US Patent 10394485) “Chen” in view of Hoffmann et al. (US Patent 11120047) "Hoffmann" and Hrle et al. (US PGPUB 20150278329) "Hrle".
Regarding claim 21, Chen in view of Hoffmann teaches all the limitations of claim 1. Chen in view of Hoffmann does not explicitly teach wherein the reading the source data of the respective source object of the source database in building the compare record reads the source object under lock.
Hrle teaches reading the source data of the respective source object of the source database in building the compare record reads the source object under lock ([0004]:Replication tools of the system perform disruptive operations to ensure consistency of the source data at the moment when replication starts. The current replication tools try to achieve a point in time where there are no open transactions on the source data by creating a read lock on the complete source data at the moment when the replication process starts. The read lock prohibits performing any write transactions on the source data until the replication process has finished. In the meantime, all transactions to perform a write on the source data are queued. Said queuing is disadvantageous as high latency times for individual write operations on the source data may be caused). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Hrle teachings in the Chen and Hoffmann system. Skilled artisan would have been motivated to incorporate replication data with locked source database taught by Hrle in the Chen and Hoffmann system to ensure consistency between the databases, as recognized by Subramanian ([0072]). This close relation between the references highly suggests an expectation of success.


 Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO DANG VUONG whose telephone number is (571)272-1812. The examiner can normally be reached M-F 7:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571) 272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.D.V./           Examiner, Art Unit 2153                                                                                                                                                                                             /KRIS E MACKES/Primary Examiner, Art Unit 2153